Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0012739) in view of Sharma et al. (US 2020/0098926).
Regarding claim 1, Yamazaki discloses an integrated chip, comprising:
a gate electrode (106) arranged over a substrate (102) [Figs. 13-14];
a gate dielectric layer (104) arranged over the gate electrode [Figs. 13-14];
an active structure (108) arranged over the gate dielectric layer and comprising a semiconductor material [Figs. 13-14];
a source contact (112a) and a drain contact (112b) arranged over the active structure [Fig. 4]; and
a capping structure arranged over the active structure and between the source contact and the drain contact, wherein the capping structure comprises a first metal material (120a) [Figs. 13-14].
However, Yamazaki fails to disclose the gate dielectric layer comprising a ferroelectric material.
Sharma teaches a gate dielectric layer (110) comprising a ferroelectric material [Figs. 1 and 4; and paragraph 0020].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Yamazaki by including a gate dielectric layer comprising a ferroelectric material as taught by Sharma because it helps to reduce the footprint and volume required per memory cell [paragraph 0015]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 2, Yamazaki discloses wherein the active structure (108) comprises a stack of cocktail layers (108-2) alternating with first active layers (108-3), wherein the cocktail layers (108-2) comprise a mixture of a first material (001) and a second material (002), wherein the first active layers (108-3) comprise a third material different than the first and second materials, wherein a bottommost layer of the active structure is one of the cocktail layers(108-2) [Fig. 13 and paragraphs 0200-0239], and
wherein a topmost layer (108-3) of the active structure is arranged over the stack of cocktail layers (108-2) alternating with first active layers and comprises the first material [Fig. 13 and paragraph 0317]. 
Yamazaki, as stated above, discloses an embodiment in which the stack comprises: a cocktail layer (108-2) and a first active layer (108-3). However, the cited embodiment fails to show a multilayered stack comprising alternating layers of cocktail layer and first active layer. Official notice is taken with respect to this limitation since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 3, Yamazaki discloses wherein the active structure (108) comprises a stack of first active layers comprising a first metal oxide material, second active layers comprising a second metal oxide material, and third active layers comprising a third metal oxide material [Fig. 14D].
Regarding claims 6 and 9, Yamazaki discloses wherein the first metal material has a higher affinity for oxygen than materials of the active structure [paragraph 0369].
Regarding claim 7, Yamazaki discloses wherein the active structure (108) comprises a lower portion  (108-2) comprising a mixture of first, second, and third materials, and wherein the active structure  (108-3) comprises an upper portion arranged over the lower portion and comprising the first material [Fig. 13D and paragraphs 0200-0239].
Regarding claim 12, Yamazaki discloses wherein the capping structure comprises a mixture of the first metal material and a second metal material [paragraphs 00369-0370].
Regarding claim 15, Yamazaki discloses wherein a topmost layer of the active structure (108) comprises gallium oxide, and a bottommost layer of the active structure comprises a mixture of gallium oxide and indium oxide [Fig. 13D and paragraphs 0200-0239].
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 4-5, 8, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815